UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-7347


BOBBY LEE COLDING,

                Petitioner - Appellant,

          v.

GENE   M.   JOHNSON,   Director,      Virginia    Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-01049-TSE-TCB)


Submitted:   August 12, 2010                 Decided:   August 19, 2010


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bobby Lee Colding, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bobby Lee Colding seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2006) petition

and denying his motion for reconsideration pursuant to Fed. R.

Civ. P. 60(b)(1), (4).        The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

See   28     U.S.C.    § 2253(c)(1)         (2006).          A    certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard         by     demonstrating       that

reasonable     jurists     would    find      that    the        district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural       grounds,        the    prisoner      must

demonstrate    both    that   the   dispositive           procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Colding has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.




                                        2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3